        Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 1 of 46




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                                          )
SALEM MAULUD ABOULGAED,                                   )
Legal representative of                                   )
Dr. Fathi Salim Mawloud Aboulqaed,                        )
Jamal Abdelnasar Street                                   )
Az-Zawiyah, Libya                                         )
                                                          )
And                                                       )
                                                          )
KHAYRI ALFAYTOURI MOHAMMED NASRAT                         )
Legal representative of                                   )
Dr. Aws Khayri Alfaytouri Nasrat,                         )
17 February Street                                        )
Az-Zawiyah, Libya                                         )
                                                          )
And                                                       )
                                                          )
MISBAH ABDULLAH SALIM NASRAT                              ) Civil Action No.
Legal representative of paramedic                         )
Muath Misbah Abdullah Nasrat,                             )
17 February Street                                        )
Az-Zawiyah, Libya                                         )
                                                          )
And                                                       )
                                                          )
SALAHEDIN ALI ABDULSALAM RAHOMA,                          )
Legal representative of paramedic                         )
Mohammed Salahedin Ali Abdulsalam,                        )
Al Ain Street                                             )
Surman, Libya                                             )
                                                          )
And                                                       )
                                                          )
ABDULHAMID ALHADI ABDULHAMID BIN SALIH,                   )
Legal representative of paramedic                         )
Abraheem Ali Alhadi Bin Salih,                            )
Omar Al Mukhtar Street                                    )
Az-Zawiyah, Libya                                         )
                                                          )
                                                          )
RIYADH NATHIM MOHAMMED ALAKHDHAR                          )
Salah ad-Din Ayyubi Street                                )



                                     1
         Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 2 of 46



Az-Zawiyah, Libya                                           )
                                                            )
                                                            )
       Plaintiffs,                                          )
                                                            )
       v.                                                   )
                                                            )
                                                            )
KHALIFA ABULGASIM HIFTER                                    )
(a.k.a KHALIFA ABULGASIM HAFTER),                           )
5505 Seminary Road, Unit 213                                )
Arlington, VA 22201                                         )
                                                            )
And                                                         )
                                                            )
SAQR ADAM GEROUSHI                                          )
Tripoli, Libya                                              )
                                                            )
And                                                         )
                                                            )
UNITED ARAB EMIRATES (UAE)                                  )
3522 International Ct NW #100                               )
Washington, D.C. 20008                                      )
                                                            )
And                                                         )
                                                            )
DR. AREF ALI NAYED                                          )
Office 0114                                                 )
Ibn Battuta Gate                                            )
P.O. BOX 502221                                             )
Dubai, United Arab Emirates                                 )
                                                            )
And                                                         )
                                                            )
MOHAMOUD AL-WERFALLI                                        )
Benghazi, Libya                                             )
                                                            )
       Defendants.                                          )
                                                            )
___________________________________________________________ )

                                      INTRODUCTION

       COME NOW the Plaintiffs named herein and through counsel hereby complain about the

Defendants as follows. These claims are brought pursuant to the Alien Tort Statute 28 U.S.C. §



                                               2
          Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 3 of 46



1350, et. seq. (hereinafter “ATS”) and the Torture Victim Protection Act 28 U.S.C. § 1350, et.

seq. (hereinafter “TVPA”). As detailed herein, Plaintiffs complain that the Defendants have

encouraged, ordered, and/or engaged in criminal conduct which constitutes war crimes, i.e.

extrajudicial killings and torture. This inhumane conduct violates the Fourth Geneva Convention,

the United Nations Charter, the Universal Declaration of Human Rights, and also the Law of

Nations Clause in the U.S. Constitution. See Art. I Sec. 8 Cl. 10.

       Plaintiffs have no remedy to pursue in Libya for a number of reasons. Key institutions,

most notably the judiciary, are dysfunctional in most parts of the country and basic services have

collapsed. However, since the Plaintiffs are all foreign nationals, they can access U.S. courts as a

result of the Alien Tort Statute. As described herein, the Plaintiffs have explained why they

satisfy “the touch and concern test” See Doe v. Exxon Mobil Corp, 654 F.3d 11 (D.C. Cir. 2011).

They ask for a jury trial which would not be possible in the state of Libya.

       Amnesty International has confirmed the temporary collapse of the Libyan judicial

system. In its written statement on the High Commissioner’s Report on Libya, Amnesty stated

that: “Libya's domestic judicial system is highly dysfunctional and is unable to provide recourse

for victims of human rights violations or bring those responsible for these abuses to justice.

Perpetrators of serious human rights abuses continue to operate with absolute impunity without

fear of accountability.”

       The Plaintiffs believe that by filing this lawsuit in Washington, D.C. they will not only be

able to secure justice, but also bring to light the serious human rights abuses which the

Defendants have engaged in with absolute impunity and without fear of accountability.

       As explained in the lawsuit, individuals like Defendants Geroushi, Nayed and Al-

Werfalli are responsible for the extra judicial killings and torture that they have committed at the




                                                 3
         Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 4 of 46



specific direction of Defendant Hifter. UN resolutions have made perfectly clear, and Amnesty

International pronouncements have shown that it would be a grave miscarriage of justice if

Defendants Geroushi, Nayed, and Al-Werfalli were allowed to claim immunity because they

were simply following orders given by Defendant Hifter. As this Court knows, that argument

was rejected at the 1945 Nuremberg trials.

                                       JURISDICTION

   1. 28 U.S.C. § 1331 is invoked on behalf of the non-U.S. citizen Plaintiffs against all

       Defendants in connection with Counts One through Five. These Counts fall under the

       Alien Tort Claims Act, 28 U.S.C. § 1350 (“ATS”). This Court has jurisdiction under the

       ATS to adjudicate Plaintiffs’ claims because they: (a) involve violations of Customary

       International Law (extrajudicial killings and torture); (b) violate the Law of Nations

       clause in the U.S. Constitution; and (c) touch and concern the territory of the United

       States as described in detail throughout this Complaint and specifically in the Venue

       section herein.

   2. Congress’ express intent in enacting the ATS was to give non-citizens access to U.S.

       courts to hold U.S. citizens and foreign nationals like the Defendants named herein

       accountable for violations of international law norms, including the Law of Nations

       clause contained in the Constitution (Constitution Art. I Sec. 8 Cl. 10) that “touch and

       concern” (See Kadic v. Karadzic, 70 F.3d 232 at 233, rehearing denied, 74 F.3d 377. 17,

       (D.C. Cir.)) the United States, as Defendants’ actions clearly do. For example, the entities

       named herein, loyal to Defendant Hifter, have been engaging in activity on U.S. soil for

       the past 5 years, which includes a vigorous lobbying campaign which it launched with

       President Trump. There are certain activities also concerning the organizing and planning



                                                4
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 5 of 46



   the wholesale takeover of Libya and numerous cities and villages which occurred in this

   District.

3. The Plaintiffs named herein have no potential remedies to exhaust in Libya because:

       a.      The remedies sought are not available in Libya. For example, the effectiveness of

            the court system has been severely compromised during the last 5 years.

       b. The Plaintiffs are filing this suit in Federal District Court for another reason—the

            claims alleged herein cannot be adjudicated at the UN and Plaintiffs cannot file a

            claim in the International Court of Justice because only member countries can.

4. 28 U.S.C. § 1332 Diversity Jurisdiction is invoked with respect to all Defendants.

5. Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over “all other

   claims that are so related to claims in the action within such original jurisdiction that they

   form part of the same case or controversy under Article III of the United States

   Constitution.”

6. Fed. R. Civ. P. 4(k)(2) provides this Court personal jurisdiction over foreign defendants

   who have transacted any business in this judicial district pursuant to the District of

   Columbia Long-Arm Statute, D.C. Code Ann. § 13-423.

7. Amnesty International’s Fourteen Principles on the Effective Exercise of Universal

   Jurisdiction lists grave breaches of the four Geneva Conventions as a basis for exercising

   universal jurisdiction by any national court like this Federal District Court. As detailed

   herein, all Defendants have been repeatedly breaching the Law of Nations (Constitution

   Art. I Sec. 8 Cl. 10) and Geneva Convention and Nuremburg Principles. Those breaches

   include: (a) willful extrajudicial killings (at least 11,637 Libyans); (b) torture or

   inhumane treatment; (c) willfully causing great suffering or serious injury to body or



                                               5
      Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 6 of 46



   health of Libyan civilians (bombing of medical facilities); (d) arms trafficking (buying

   thousands of M16’s or Kalashnikovs); and (e) extensive destruction or appropriation of

   property not justified by military necessity.

8. Consistent with Amnesty International’s Principles on Jurisdiction, a District Court in

   Jerusalem, Israel in 1961 decided the case of Israel v. Eichmann. The court held

   regarding jurisdiction that the universal character of the crimes in question, war crimes,

   which are grave offenses against the Law of Nations itself, grant jurisdiction to any

   domestic court hearing such claims. See Constitution Art. I Sec. 8 Cl. 10. There are

   detailed allegations pled herein reciting the “grave” offenses, financed, promoted,

   ordered by the Defendants, for example extra-judicial killings.

9. As already detailed in the introduction, all Defendants have violated international law

   convention principles and have provided material assistance to facilitate the perpetration

   of obvious war crimes. They purposely facilitated the commission of those war crimes,

   i.e. torture and extrajudicial killings, in order to advance Hifter’s mission and personal

   agenda—take over all of Libya.

10. Defendant Hifter is a proper Defendant under the Torture Victim Protection Act (Pub. L.

   No. 102-256, 106 Stat. 73 (1992) (codified at 28 U.S.C. § 1350 Note) and was acting, when

   he waged an all-out war on Tripoli, “under actual authority.” Defendant Hifter was

   appointed as the commander of the armed forces by the House of Representatives in eastern

   Libya and was in a unique position to inflict war crimes on the civilian Libyan population.

11. Defendant Hifter is a de facto ruler of Eastern Libya. He and his troops are in control of

   the political and economic affairs of most of Libya due to the brutal occupation of the

   country. The victims of Defendant Hifter’s atrocities have no available legal protections



                                             6
      Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 7 of 46



   to seek accountability or reparations for the violations of various international law

   conventions in the state of Libya as it currently exists.

12. For the Court’s edification, no victim, or a representative of a victim, has already or will

   attempt to file a claim against Defendants Hifter, Geroushi, Nayed and Al-Werfalli for

   violations of human rights law in the territory under their control which constitutes 90%

   of the Libyan territory. For the above reasons, Plaintiffs are seeking redress for war

   crimes through civil proceedings outside Libya.

13. Declaratory Judgment Act 28 U.S.C. § 2201- Creation of Remedy.

14. Foreign Sovereign Immunities Act, 28 U.S.C. § 1605-07 is invoked because UAE

   officials have been coming to this jurisdiction for at least 20 years to meet with DoD

   officials re: the purchase of sophisticated military hardware. As a result, they have

   engaged in “commercial activity,” as defined in the Foreign Sovereign Immunities Act,

   28 U.S.C. § 1605-07. Those military contracts included the provision and sale of

   sophisticated military aircraft and air defense radar systems which are the most

   sophisticated available. Based on information and belief, some of the UAE military

   hardware acquired pursuant to these contracts, including four Mi-24ps and an AT-8021

   fixed wing aircraft were used to inflict extra-judicial killings on the Libyan civilian

   population and impose a reign of terror, all designed to bring about total control of the

   Libyan government by Defendant Hifter.

                                              VENUE

15. Venue is proper in this judicial District Court based on 28 U.S.C. § 1391(f)(4). Venue is

   appropriate in this judicial district for a number of reasons:




                                              7
      Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 8 of 46



       a. Hifter and his family routinely travel to America and sometimes this metropolitan

           area to meet with U.S. Congressional representatives or attend campaign

           fundraising events. Hifter hired a lobbyist to solicit the U.S government and

           institutions for financial and military aid for his army.

       b. Hifter and his family have lived in Northern Virginia for approximately 20 years.

           Defendant Hifter owns a condominium in Falls Church, Virginia.

                                           PARTIES

PLAINTIFFS:

16. The Plaintiffs, Libyan citizens, bring this case under the ATS to redress the injuries

   that they have sustained as a result of the extrajudicial killings and attempted

   extrajudicial killings against the Defendants named herein, who killed, attempted to

   kill, conspired to kill and conspired to attempt to kill their relatives.

17. The Plaintiffs, whose sons were murdered, are Salem Maulud Aboulqaed, Khayri

   Alfaytouri Mohammed Nasrat, Misbah Abdullah Salim Nasrat, Salahedin Ali

   Abdulsalam Rahoma, Abdulhamid Alhadi Abdulhamid Bin Salih, and Riyadh

   Nathim Mohammed Alkhdhar who was gravely maimed.

DEFENDANTS:

18. Defendant Khalifa Hifter is a U.S. citizen residing in the state of Virginia. Defendant Hifter

   is the head of the Libyan National Army (LNA). He owns Unit 2310N, at 5505 Seminary

   Road, Falls Church, Va. 22041. Further, three of his U.S.-based sons’ businesses, which

   were established in Virginia between 2014 and 2017, purchased 17 (seventeen) Virginia

   properties by cash between 2014 and 2017. At the time of the 17 Virginia property




                                              8
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 9 of 46



   purchases, the official business address was listed as Hifter’s Seminary Road condo in Falls

   Church, Virginia.

19. Defendant Saqr Adam Geroushi is a Libyan citizen and Chief of Staff of the Libyan Air

   Force under the command of Defendant Hifter. Defendant Geroushi is responsible for

   ordering aerial attacks.

20. Defendant United Arab Emirates (UAE), senior officials working out of the embassy in

   Washington D.C. and the Permanent Mission at The United Nations, has been allegedly

   aiding and abetting Defendant Hifter and Defendant Geroushi in their war in Libya against

   their political opponents and the internationally recognized Government of National

   Accord (GNA) in Tripoli, the capital of Libya. The UAE has been allegedly accused of

   providing and operating drones in support of the Defendant Geroushi and the Libyan Air

   Force, which is a division of the LNA headed by Defendant Hifter.

21. Defendant Dr. Aref Ali Nayed is a Canadian and Libyan citizen and the ex-Libyan

   Ambassador to the UAE. Defendant Dr. Aref Ali Nayed is the owner of “Libyan TV,” a

   Libyan television channel which broadcasts throughout Libya and on YouTube. His

   company, “Libya TV” promotes Defendant Hifter and the LNA in its broadcasts

   throughout the country. He uses his TV channel to foment discord against the Tripoli

   government. At all relevant times, Defendant Nayed knew what Defendant Hifter’s agenda

   was, and supported him 100%.

22. Defendant Mohamoud Al-Werfalli is a Libyan citizen and is a high-ranking official in the

   LNA. He is a field commander in the Al-Saiqa Brigade and is directly responsible for

   ordering the commission of various war crimes, including extra judicial killings and

   torture.

                               COMMON ALLEGATIONS


                                            9
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 10 of 46



23. After 20 years of residing in the U.S., Defendant Hifter departed his residency in the state

   of Virginia in the U.S. and headed back to Libya to participate and shape the future of the

   2011 revolution. After 2014, as evidenced by Defendant Hifter’s Valentine’s Day televised

   coup, his mission was articulated as suspension of political entities for the takeover of

   Libya through the use of his army to rid Libya of those he labeled as “Islamists” of every

   hue and stripe. In actuality, it has become evident that Defendant Hifter’s foes were anyone

   in opposition to his stated mission. This mission was not impeded by war crimes committed

   by his army based on his videotaped orders or the destruction of infrastructure within cities

   or villages whose occupants resisted his mission.

                            The UN Security Council and Libya

24. A United Nations Security Council Resolution number 1970 was issued in 2011.

   Paragraph nine of the 1970 Resolution was to impose an arms embargo on Libya and asked

   member states of the United Nations to adhere to the Resolution, which was their

   obligation.

25. A United Nations Security Council Committee was appointed to ensure the execution of

   Resolution 1970 (2011). The United Nations Security Council’s Resolution 1973 (2011)

   established a Panel of Experts to Assist the United Nations Security Council Committee in

   carrying out its mandate.

26. The panel of experts issued annual reports regarding the situation in Libya and how the

   international community implemented the instructions of Resolution 1970 (2011).

27. On February 14, 2014, on Libyan state television, Defendant Hifter announced his intention

   to take control of the political institutions and called for the country’s constitution,

   government and parliament to be suspended.




                                            10
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 11 of 46



                          Establishing the Libyan National Army

28. After failing to seize power by force after his televised military coup in February 2014,

   Defendant Hifter launched what he called “Operation Dignity” in May 2014 to fight who

   he labeled as “Islamists.”

29. Most of those who opposed “Operation Dignity” and Hifter’s ambitions to control Libya

   were not “Islamists.” Hundreds of military officers refused to join “Operation Dignity.”

   Many of the said officers are defending the capital Tripoli against the Defendants attacks.

   Defendant Hifter was promoted to a “field marshal” by the parliament in the eastern part

   of Libya. His current title is the General Commander of the Libyan National Army. He

   named his armed followers of the “LNA” which is a mix of military units, tribal, and

   neighborhood-based armed groups.

30. During the attack on Benghazi (second largest city in Libya) by Operation Dignity,

   Amnesty International accused the troops under the command of Defendant Hifter of

   committing “serious human rights abuses and violations of international humanitarian

   law.” See Libya: Rule of the Gun.

                  Defendant Hifter and His Connection to the United States

31. Defendant Hifter is a United States citizen and a resident of the state of Virginia where he

   owned property prior to 2011 when he departed for Libya. After 2014 when Defendant

   Hifter was able to exert his power and control over parts of Libya, the family, through one

   of his sons residing in Virginia, bought at least 17 properties in the USA.

32. Defendant Hifter has always had close contacts with the CIA and he has been working

   closely with American officials since his arrival in the United States in the early 1990s. He

   has kept in contact with Trump administration officials and promoted his efforts to engage




                                            11
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 12 of 46



   in extra-judicial killings as ongoing terrorism efforts- a complete fabrication. He has

   attempted to have a dialogue with White House national security advisor, John Bolton.

33. Bolton, in addition to President Trump, “left Hifter with the impression of a U.S. green

   light for an offensive on Tripoli by his forces, known as the LNA, according to three

   diplomats.” After the success of Operation Dignity in controlling the cities of Benghazi

   and Derna (main two cities in the eastern part of Libya), with the help of the UAE, Egypt,

   Saudi Arabia and France, Defendant Hifter refused to accept and negotiate any peaceful

   solution in Libya to end the war.

34. On April 4, 2019, the forces under the command of Defendant Hifter launched an all-out

   war on the city of Tripoli where the internationally recognized government of Libya

   resides. On April 8, 2019, the World Health Organization’s office in Libya reported the

   death of two physicians as a result of attack by the forces of the Defendant Hifter. As of

   October 25, 2019, the United Nations Support Mission in Libya (UNSML) condemned the

   attacks on civilian targets including medical facilities, field hospitals and health works. The

   UNSML confirmed the number of attacks during the year 2019 to be 56 attacks. In

   November 18, 2019 Mr. Ghassan Salame, the head of UNSML, briefed the Security

   Council that the total estimated number of drones strikes in support of Libyan National

   Army forces is well above 800 since the beginning of the conflict.

35. In a press release issued August 25, 2019, UNSML announced that, since April 4, 2019

   when Defendant Hifter, assisted by the UAE, launched a military attack on Tripoli, “more

   than 37 attacks have been registered against health workers and facilities, including

   hospitals, field hospitals and civilian and military ambulances.” See UN Special Mission

   to Libya Press Release.




                                             12
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 13 of 46



36. In reference to the military attack on the medical facility, subject of this Complaint,

   UNSML press release of August 15, 2019, stated “In late July, airstrikes conducted by the

   Libyan National Army targeted two field hospitals and two ambulances, killing at least

   four doctors and one paramedic and injuring at least eight other medical personnel.”

                      Extra Judicial Killings Are Commonplace

37. The Human Rights Council of the United Nations has taken notice of the fact that there

   should be some accountability for and prevention of intentional state killings of innocent

   civilians, human rights defenders, journalists, and prominent dissidents. The Special

   Rapporteur has focused on the legal and policy implications related to the responsibility to

   protect and the duty to warn those who are the subject of credible threats from state and

   non-state actors. The Special Rapporteur has proposed new United Nations mechanisms to

   strengthen accountability for and prevention of such arbitrary killings.

38. Recently, a number of UN delegates have approved six draft resolutions concerning extra-

   judicial executions, the right to peace, and the use of mercenaries. Among the most debated

   of those texts was one calling for an end to extra-judicial summary and arbitrary executions.

   At least 150 nations, including the U.S., have recognized that these executions can never

   be justified under any circumstances. The United Nations General Assembly, in response

   to these requests, mandated that all state actors and commanders of intervening military

   forces take effective and immediate action to eliminate all forms and manifestations of

   these practices.

39. Most civilized countries have recognized that an extra-judicial killing is the killing of a

   person by governmental authorities or individuals without the sanction or approval of any

   judicial proceeding or legal process. While extra-judicial killings often target leading




                                            13
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 14 of 46



   political trade union dissidents, religious, and social figures, See Sinaltrainal v. Coca Cola

   Company 578 Fed. 3d. 1252 (11th Cir. Fla. 2019) the Libyan nationals murdered by

   Defendant Hifter’s LNA were ordinary citizens trying to eke out a living under very

   difficult circumstances.

40. International scholars have recognized that there are special circumstances that exist in

   particular countries that require a different definition of extra-judicial killing. That type of

   unlawful and deliberate killing is carried out “by agents of the state and under its order of

   acquiescence in lieu of arrest, investigation and prosecution.” For the most part, the victims

   of these deliberate killings are dissidents. The proposed new definition, which would be

   applicable worldwide, includes “summary killing perpetrated by private individuals for

   purposes of carrying out on their own, or in the context of vigilantism, a campaign or policy

   of the state.”

41. As stated earlier, the definition of extra-judicial killing encompasses any killing by

   government forces, as well as any other killings by groups or individuals that the

   government fails to prosecute or investigate when they are in a position to do so. The

   victims of the extra-judicial killings engaged in by Defendant Hifter and his lieutenants

   were Libyan nationals who were, inter alia, providing critical medical assistance to needy

   Libyans. They were not inserted into Libya to oppose or topple Defendant Hifter’s military

   objectives. The reason that they were murdered was simple. Defendant Hifter and his

   trusted lieutenants perceived that any and all Libyan nationals who were not willing to join

   the LNA were his enemies and were opposed to his mission. Defendant Hifter and his

   lieutenants did not contemplate whether they were part of a medical group aiding civilians

   or not.




                                             14
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 15 of 46



42. Based upon the International Committee for the Red Cross manual, and specifically what

   the rules of war were intended to accomplish, the Committee published the “Rules of War”

   aka international humanitarian law. Provisions contained in the Rules of War have

   application on our facts: (a) you are to protect those who are not fighting, such as civilians,

   medical personnel, or aid workers; (b) you must prohibit targeting civilians because doing

   so is a war crime; and (c) you must specify that medical workers, medical vehicles, and

   hospitals are dedicated to humanitarian work and, therefore, cannot be attacked.

43. As numerous international scholars have opined, “there is a need to firmly establish

   accountability and corresponding penalties especially if extra-judicial killings are carried

   out by the state or any of its agents. Anyone who commits orders, assists, or has

   command responsibility for war crimes can be prosecuted in international courts.”

   Military commanders like Hifter, Al-Werfalli, and Geroushi are liable for the criminal

   conduct engaged in by their subordinates if they knew or should have known of the

   crimes and failed to take effective measures or hand over those responsible for

   prosecution to the appropriate authorities.

44. As alleged herein, at all relevant times, all of these Defendants knew or should have

   known of the war crimes which their subordinates were committing in Libyan territory

   under their control. International scholars are in agreement that “senior army

   commanders who do not act resolutely to stop gross violations in areas of their control

   and hold those responsible to account should face criminal prosecution.

                                       Defendant Geroushi

45. Besides aiding and abetting other inhumane acts, Defendant Geroushi is also responsible

   for all air attacks launched by the LNA since he is the Chief of Staff of the Libyan Air




                                             15
          Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 16 of 46



        Force. Defendant Geroushi admitted in a television interview that he will commit war

        crimes when he feels disposed to unless his troops face a major shortage in ammunition.

        Defendant Geroushi stated that he will continue to attack civilian targets such as houses,

        electric power grids, telephone cables and water purification plants. Defendant Geroushi

        admitted that his forces received military aid from foreign states such as the UAE and

        Egypt. The admissions by Defendant Geroushi constitute violations of the UNSC

        Resolution (1970) and war crimes.

                          Defendant Nayed, Ex-Libyan Ambassador to the UAE

    46. Defendant Nayed is politically ambitious1 and has used his platforms as a vocal supporter

        of Defendant Hifter’s Tripoli campaign, referring to it as “post-liberation Tripoli” about

        the recognized government of Libya. 2 In addition, Defendant Nayed has used his TV

        station to foment discord against the UN-backed, Tripoli government. On April 22, 2019,

        Libya TV interviewed retired Major General Jalal al-A’bbadi, a Jordanian citizen. Major

        General al-A’bbadi called for the siege and cut-off of “water & electricity supplies” to

        Tripoli. What Maj General al-A’bbadi said on Libya TV is a clear call of incitement to

        commit a war crime against approximately 3 million residents of Greater Tripoli. Tripoli

        is currently under military attack since April 4, 2019 on the orders of Defendant Hifter.

    47. Libya TV management failed to stop Major General al-A’bbadi from inciting war crimes

        during the interview. Furthermore, Libya TV has never denounced the statements made

        by Major General al-A’bbadi.




1
  See “Trump Officials Meet With Libyan Politician Aligned With Opposition ‘Strongman’ In Potential Policy
Shift” Defense One, November 21, 2019.
2
  Ibid.


                                                      16
          Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 17 of 46



    48. In March 2017, Defendant Nayed appeared in Washington before the conservative

        Heritage Foundation, speaking in support of the overthrow of the UN recognized

        government in Tripoli. At that speech he openly criticized the government in Tripoli as

        not properly representing the people of Libya. In his address, he said, “To build a country

        you need people who are committed to the nation state…you cannot have partners in the

        building of a nation who don’t believe in the state but only believe in being parasitic on it

        to build their transnational agenda.”

    49. In an email, Defendant Nayed told Defense One, “My two visits (to the USA) were to

        present the narrative of Libya’s duly elected Parliament, its transitional government, and

        its Libyan National Army, and our reading of the current situation, as well as detailed

        plans for the formation of a National Unity Government, and holding general presidential

        elections within 18 months from the liberation of Tripoli.” He also added, “The reception

        was attentive and positive, and we deeply appreciate it.” 3

    50. Dr. Nayed has violated the UN Security Council Resolution 1970 Point 9 (2011), by

        facilitating the movement of the LNA’s Special Purposes Vehicles (SPV) which were

        manufactured by Minerva Special Purpose Vehicles (MSPV), a company based in the

        UAE. The UN Panel of Experts contacted the MSPV to obtain information about the

        specific end-user of the vehicles. MSPV provided a document implicating Defendant

        Nayed, which indicates that the vehicles were destined to the Ministry of Interior of

        Libya. The December 18, 2014 document was issued by the Ministry of Interior of Libya

        to Defendant Nayed, the then Libyan ambassador to the UAE, urging him to intervene to

        expediate the process of sending the SPVs to Libya. The SPV’s arrived in May 2015


See “Trump Officials Meet With Libyan Politician Aligned With Opposition ‘Strongman’ In Potential Policy Shift”
3

Defense One, November 21, 2019.


                                                      17
          Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 18 of 46



        which was noted in ANNEX 29 of the UN Panel of Experts Report 2016, p. 142 and

        144.4

                                      FIRST CAUSE OF ACTION

      DECLARATORY JUDGEMENT ACT 28 U.S.C. SECTION 2201. AWARD OF
      DECLARATORY RELIEF I.E., DEFENDANT HIFTER IS A WAR CRIMINAL

    51. Plaintiffs hereby repeat and re-allege paragraphs 1 through 50 as if fully recited herein.

    52. Defendant Hifter has financed, approved, encouraged, and engaged in conduct which

        constitute war crimes, i.e. crimes against humanity and extra-judicial killings. As a result,

        there is abundant evidence, as detailed herein, that he should be deemed a war criminal.

    53. Defendant Hifter has openly encouraged, participated in, or ordered that innocent Libyan

        civilians be maimed and murdered, or be victims of extrajudicial killings. Armed conflict,

        insecurity, and political divisions have plagued Libya since 2014 when General Hifter

        declared war in Benghazi. Forces aligned with Hifter’s LNA include neighborhood militias

        and a militia known as the Avengers of Blood. They view Defendant Hifter as their “ruler”

        to whom they owe “obedience.”

    54. In 2014, Defendant Hifter launched an assault on the city of Benghazi, known as

        “Operation Dignity,” killing thousands and injuring tens of thousands.

    55. “Operation Dignity” was a military operation designed to fight so-called terrorist groups

        in Benghazi including the Ansar al-Sharia, the February 17 Revolutionary Martyrs’

        Brigade, the Rafallah Al-Sahati militia and the eastern Libya Shield brigade, which joined


4
 See “Letter dated 4 March 2016 from the Panel of Experts on Libya established pursuant to resolution 1973 (2011)
addressed to the President of the Security Council” United Nations Security Council, March 9, 2016.




                                                       18
             Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 19 of 46



           forces to form the Benghazi Revolutionaries Shura Council (the “BRSC”).5 It was a

           pretext, i.e. Defendant Hifter wanted to seize control of the eastern part of the country.

       56. Armed groups loyal to Libyan National Forces (LNA) appear to have summarily executed

           dozens of men in the LNA controlled town of Al-Abyar. On October 26, 2017, local police

           forces discovered the bodies of 36 men, all of them executed, close to a main road southeast

           of Al-Abyar, 50 kilometers east of Benghazi. Relatives of six of the victims told Human

           Rights Watch investigators that men had been arrested on various dates by armed groups

           loyal to the LNA in Benghazi. General Hifter ordered the military prosecutor of the Eastern

           region to conduct an investigation. Needless to say, no investigation results have been

           announced.

       57. Relatives of other victims have stated on the record that their family members had been

           arrested earlier in 2017 a couple of days before the bodies were found. They said their

           relatives bore one or more gunshot wounds and their hands were tied behind their backs.

           The relatives stated that when the victims were seized from their homes, not a single arrest

           warrant was produced.

       58. Human Rights Watch investigators spoke with relatives of the victims. They were

           photographed close up with their hands tied behind their backs in plastic handcuffs. Each

           was lying in what appeared to be blood and had gunshot wounds in their head, neck and

           face. Stephan Shmitt, a forensic investigator, stated unequivocally that the gunshot wounds

           were consistent with gunshot wounds in pointblank range.

       59. A typical confrontation between alleged terrorists living in Benghazi and LNA forces is

           the example of the uniform fighters who attacked a young man, then proceed to kick him



5
    See ICC arrest Warrant for Al Werfalli issued on August 21, 2017.


                                                          19
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 20 of 46



   and beat him with the butts of their weapons. His father demanded to know, “Who are you?

   Where are you taking him? What did he do?” The LNA soldiers said, “we are the army”

   and “we are from internal security.” The next time his father saw his son, Ahmed, was

   when his photo showed up among the 36 dead in Al-Abyar. No surprise, a gunshot wound

   to the head and some torture marks were obvious. His brother said that he was a civilian

   and not a fighter and never participated in the 2011 revolution. He said that his greatest

   fear is, “in order to be able to live in Benghazi, you have to be a part of them (LNA) or

   else.”

60. A typical explanation coming from a civilian in Benghazi – “My two brothers, Hatem and

   Imad, who are now both dead and missing were not fighters. No one in our family fights

   with Hifter or the LNA and now we are accused of being with Daesh (the Islamic State)

   and frustrating General Hifter’s objectives in Benghazi.”

61. At all relevant times, Defendant Hifter knew the consequence thereof--the violence would

   gradually escalate, including aerial bombings and frequent missile and/or mortar attacks.

   The intended result—more civilian deaths.

62. In mid-October 2014 and in February 2016, General Hifter launched renewed military

   operations to oust the BRSC from the city of Benghazi. The fighting between the LNA

   and the BRSC continued in Benghazi at least until March 2017.

63. In his role as Field Marshal of the LNA, the most senior position in the army, he has ordered

   the execution and mutilation of rival military leaders. The body of a senior BRSC leader,

   Jalal Makhzoum, who was killed by the LNA, was exhumed and dragged through the

   streets of Benghazi. Further, his mutilated body was hung at the camp entrance of Al-Saiqa

   Brigade (Special Forces). The displayed body was used as a prop in photographs and in




                                             20
            Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 21 of 46



           videos of LNA soldiers that later appeared uploaded on social media accounts. This is

           classic extrajudicial killing, specifically prohibited by numerous international conventions.

      64. On February 26, 2011, the United Nations Security Council, acting under Chapter VII of

           the Charter of the United Nations, unanimously adopted Resolution 1970 referring the

           situation in the Libyan Arab Jamahiriya since February 15, 2011 to the Prosecutor of the

           International Criminal Court (“Court”), and urging all States and concerned regional and

           other international organizations to cooperate fully with the Court and the Prosecutor.6

      65. On August 15, 2017, the International Criminal Court issued an indictment of one of

           Hifter’s trusted lieutenants, Defendant Al-Werfalli, who was a field commander in the

           notorious Al-Saiqa Brigade, for the murderous actions he performed in the furtherance of

           Operation Dignity.

      66. The basis of Defendant Al-Werfalli’s ICC indictment was substantiated video recordings,

           which have been posted online, starting in January 2017 that clearly show LNA fighters

           carrying out at least seven distinct, unlawful executions of “extremists.” Three of the videos

           compiled by the international crowd-sourcing organization, Bellingcat show Al-Werfalli

           himself executing unarmed detainees7. In other videos, he gives order to men in military

           uniform to execute unarmed detainees. Al-Werfalli also gives orders and participates in the

           execution of another twenty unarmed, blindfolded prisoners in jumpsuits with their arms

           tied behind their backs.

      67. According to the ICC indictment, “Mr. Al-Werfalli appears to be directly responsible for

           the killing of, in total, 33 persons in Benghazi or surrounding areas, between, on, or before




6
    S/RES/1970 (2011), para. 4.
7
    See “Geolocating Libya’s Social Media Executioner,” Bellingcat, September 4, 2017.


                                                         21
        Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 22 of 46



      3 June 2016 and on or around 17 July 2017, either by personally killing them or by ordering

      their execution.”

   68. “The persons killed appear to have been detained and to have been either civilians or

      persons hors de combat. There is no information in the evidence to show that they have

      been afforded a trial by a legitimate court, whether military or otherwise, that would

      comport with any recognized standard of due process.”

   69. “The executions took place in the course of seven incidents, as described below, and were

      exceptionally cruel, dehumanizing and degrading.”


   Incident One

   70. Mr Al-Werfalli is seen in a video footage to stand near a hooded, unidentified person, who

      is moving around an open dirt area with his arms in the air.39 Mr Al-Werfalli is heard saying

      “Put your hands up! Put your hands up! Put your hands up!”. After that, he shoots the

      hooded person with his left hand a number of times and the person falls on the ground. Mr

      Al-Werfalli approaches the body, shoots again the body on the ground for a number of

      times and states “You have been misled by he who did you harm. You have been misled

      by Satan”. The video depicting this incident was posted on Facebook on 3 June 2016.40

Incident Two

   71. Mr Al-Werfalli, wearing camouflage trousers and a black t-shirt with the logo of the Al-

      Saiqa Brigade, and carrying a weapon, is seen in a video footage shooting with his left

      hand three male figures in the head.41 The three persons are kneeling in front of a wall with

      their arms tied behind their backs. After the bodies of the three men fall, Mr Al-Werfalli

      shoots at the bodies a few more times. Two of the victims are alleged to have been




                                               22
              Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 23 of 46



             revolutionaries in Benghazi.42 The video depicting this incident was posted on social media

             on 20 March 2017.43

Incident Three

       72.   Mr Al-Werfalli, wearing camouflage trousers and a black t-shirt with the logo of the Al-

             Saiqa Brigade, and carrying a weapon, is seen in a video footage in a room, with others

             being present as well.44 He is standing next to an unidentified man in a white t-shirt, who

             is kneeling bare feet, with his hands behind his head. Mr Al- Werfalli shoots the person

             with his left hand in the head and continues to do so after the man falls down. The men

             around Mr Al-Werfalli cheer in approval and another unidentified man from the group

             comes forward and shoots the victim two more times. The videos depicting this incident

             were posted on social media on 7 and 8 May 2017.45

   Incident Four

       73. Mr Al-Werfalli is seen in a video footage in an outdoor setting together with two other men

             who carry weapons and whose heads are covered.46 The three men stand behind two other

             men, who are dressed in camouflage and are kneeling bare feet on the ground. The two

             men are claimed to be, the first, a member of the BRSC,47 and the second, possibly a

             member of Ansar al-Sharia.48 The two men can be seen earlier in the video footage being

             detained in a cage.49 Mr Al-Werfalli is seen walking away from the kneeling men, while

             the other two men with firearms walk towards them. Mr Al-Werfalli has his left hand in

             the air and sweeps it down towards the ground in a manner that suggests that he is ordering

             them to proceed with the execution. The two men shoot the kneeling persons who fall on

             the ground. The video depicting this incident was posted on social media on or about 22

             May 2017.50



                                                     23
        Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 24 of 46



Incident Five

   74. Mr Al-Werfalli, wearing a full camouflage uniform, is seen in a video footage in an outdoor

       setting together with five men wearing hoods and camouflage trousers and holding

       firearms.51 Those five hooded, armed men stand behind four other hooded men, who are

       kneeling barefoot on the ground with their hands behind their backs. They point their

       firearms at each kneeling person’s head. Mr Al-Werfalli raises his left hand in the air and

       sweeps it down towards the ground in a manner that suggests that he is ordering them to

       proceed with the execution. The five men shoot the four kneeling persons, who fall on the

       ground. The video depicting this incident was posted on social media on 9 June 2017.52

Incident Six

   75. Mr Al-Werfalli is seen in a video footage in an area of desert together with two other men

       who are holding firearms.53 They stand behind two other persons, who are kneeling on the

       ground with their hands behind their back. Mr Al-Werfalli is seen speaking into the camera

       and then raising his left hand in the air and sweeping it down towards the ground in a

       manner that suggests that he is ordering the two men to proceed with the execution. The

       men shoot the persons kneeling, who fall on the ground. The video depicting this incident

       was posted on social media on 19 June 2017.54

Incident Seven

   76. Mr Al-Werfalli, wearing a black cap, camouflage trousers and a black t-shirt bearing the

       logo of the Al-Saiqa Brigade, is seen in a video footage, together with two other persons

       wearing camouflage trousers, black t-shirts, and holding firearms.55 Mr. Al-Werfalli is

       holding a white document from which he reads. He refers to the document as a “Decree

       decision” which “shall be executed today 17/07/2017”.56 The video also depicts 18 persons




                                               24
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 25 of 46



   wearing orange jumpsuits and black hoods, with their hands tied behind their backs,

   kneeling bare feet on the ground, in four lines. After reading the document, Mr. Al-Werfalli

   says “Attention! The first group!” and then “Ready! Aim! Fire!”57 As he does so, five men

   in camouflage uniform, hooded, and carrying firearms, walk from behind the group of

   kneeling persons to the front and position themselves behind the first line of five kneeling

   persons. They raise their firearms at them and shoot. The persons fall on the ground. One

   person in the second line also falls. The shooters then return behind the group of the other

   kneeling persons.

77. Then Mr. Al-Werfalli is recorded saying “The second group! Ready! Aim! Fire!” As he

   does so, five men walk again from behind the group and position themselves behind the

   second line of five kneeling persons. The person who has collapsed during the first shooting

   is pulled back to his knees by one of the men. The five men then raise their firearms and

   shoot the five kneeling persons, who fall on the ground. The shooters then return behind

   the group of the other kneeling persons.

78. When Mr. Al-Werfalli says “Attention! Attention, the third group!” and “Ready! Aim!

   Fire!”59 five men walk again from behind the group, position themselves behind the third

   line of five kneeling persons, raise their weapons and shoot them. The persons fall on the

   ground and the shooters return behind the group of the remaining kneeling persons.

79. Mr. Al-Werfalli and the two other persons wearing camouflage trousers, black t-shirts, and

   holding firearms then walk behind the final line of three remaining kneeling persons. Mr.

   Al-Werfalli is seen to still hold the white document from which he has read earlier. Mr. Al-

   Werfalli and the other two men raise their firearms and shoot the three kneeling persons,




                                              25
          Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 26 of 46



        who fall on the ground. He and one of the other men fire some additional shots towards the

        persons on the ground before walking away.

    80. In the same video, in a new segment, Mr. Al-Werfalli, wearing a black cap, camouflage

        trousers and a black t-shirt bearing the Al-Saiqa Brigade logo, is seen together with two

        men wearing orange jumpsuits and black hoods kneeling on the ground. One of the two

        kneeling men has his hands in front of him while the other has his hands on the back of his

        head. Mr. Al-Werfalli is holding a white document folded in his hand. He is recorded

        saying “Ready! Aim! Fire!” As he does so, two hooded men in camouflage, carrying

        firearms, walk forward, raise their weapons and shoot at the two kneeling persons, who fall

        on the ground. The men fire some additional shots at the victims before walking away.

    81. The video depicting this incident, involving in total 20 executed persons, was posted on

        social media on July 23, 2017. The data indicates that the video may have been uploaded

        in the Benghazi area, in Libya.

    82. On August 1, 2017, the Office of the Prosecutor (“Prosecution”) filed an urgent

        application pursuant to article 58 of the Statute requesting the Chamber to issue a

        warrant of arrest for Mahmud Al-Werfalli.8

    83. On August 15, 2017, the Chamber issued the Warrant of Arrest for Mr. Al-

    Werfalli’s : “alleged criminal responsibility pursuant to article 25(3)(a) and (b) of the
                Statute, for the war crime of murder under article 8(2)(c)(i) of the Statute, in
                seven incidents against 33 persons as described in Section II, which took place
                from on or before 3 June 2016 until on or about 17 July 2017 in Benghazi or
                surrounding areas, in Libya.”9




8
  See “Prosecution’s urgent application under article 58 for a warrant of arrest against Mahmoud Mustafa Busayf
AL-WERFALI,” 1 August 2017, ICC-01/11-01/17-1-US-Exp.
9
  Pre-Trial Chamber I, “Warrant of Arrest”, 15 August 2017, ICC-01/11-01/17-2, p. 16.


                                                       26
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 27 of 46



84. Defendant Hifter has refused to take any action based upon the warrant of arrest of his

   lieutenant, Mr. Al-Werfalli. In addition, Defendant Hifter has repeatedly violated UN

   Security Council Resolution 1970 because he has aided and abetted arms trafficking in and

   out of Libya to support extrajudicial killings and torture.

85. Defendant Hifter has also aided and abetted the commission of these war crimes through

   his command of “Operation Dignity” which led to dozens of killings as already detailed

   herein at the hands of forces under the command of Defendant Al-Werfalli, his trusted

   Lieutenant and a fellow war criminal.

86. Arms trafficking can broadly be defined as the illicit trade of contraband, small arms and

   ammunition, which constitutes part of a broad range of illegal activities often associated

   with transnational organizations.

87. Defendant Hifter has also violated the Law of Nations Clause in the U.S. Constitution by

   aiding and abetting inhumane acts. The following acts are prohibited by the Law of

   Nations: “divine self-determination of a civilian population, murder/disappearances,

   torture, war crimes, and crimes against humanity.”

88. Defendant Hifter has participated in, authorized, delegated, or directed his army personnel

   to perform some of these acts. For example, he ordered the unlawful kidnapping and torture

   of Libyans in LNA-controlled territory. These Libyans were held as prisoners in a “secret

   section of the Qarnadah prison” where they are beaten and psychologically tortured.

   Qarnadah prison is under direct control of Defendant Hifter. This conduct is only one

   example of how Defendant Hifter terrorized the civilian population in Libya.

89. As such, Defendant Hifter has violated a number of fundamental concepts included in

   numerous international conventions. A country or individual cannot engage in a pattern of




                                            27
            Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 28 of 46



          extrajudicial killings or torture which endangers the mental or physical health of a civilian

          population. Defendant Hifter has done this by repeatedly bombing medical facilities,

          putting the civilian population in constant fear that they will be murdered in a similar

          manner.

      90. As a result of his campaign of terror, 11,637 Libyan individuals have been killed, 9,497

          Libyan individuals have been wounded and 300,000 Libyan civilians have been forced to

          abandon their homes.

      91. Defendant Hifter does not support a Libyan democracy as expressed in an interview with

          Jeune Afrique in 2018 “Khalifa Haftar: « La Libye n’est pas encore mûre pour la

          démocratie ».” Translated, it means according Defendant Hifter, “Libya is not ripe for

          democracy.”10 Defendant Hifter is a self-serving, budding military autocrat who has

          demonstrated a willingness to murder, maim, ethnically cleanse, or forcibly displace any

          Libyan in his pursuit to overthrow Libya’s internationally recognized government.

      92. In this pursuit, Defendant Hifter has violated 10 international conventions, a number of UN

          Resolutions, and has committed several war crimes by ordering that innocent Libyan

          civilians can and should be tortured and murdered. His rationale is simple, i.e. these alleged

          terrorists must be, as Defendant Hifter stated in 2015, “in the ground, in prison, or out of

          the country.”

      93. At all relevant times, Defendant Hifter knew exactly what kind of activity senior army

          personnel would engage in to comply with his instructions, e.g. mobile firing squads that

          are employed all over Libya when and if necessary.




10
     See “Veteran commander vies for power in Libya’s shifting sands,” Reuters, February 26, 2018.


                                                         28
         Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 29 of 46



   94. In an effort to intimidate the Libyan civilian population, See 18 U.S.C. § 2339 (C), on a

       number of occasions, General Hifter has admitted what the limited menu of options is for

       the civilian population. In no uncertain terms, he remarked that the civilian population can

       end up “in the ground,” i.e. they have been murdered by a firing squad. Or, they could end

       up in prison and be tortured and incarcerated for the rest of their lives. Or, they could be

       forcibly expelled from the country to make sure they cannot foment any type of rebellion

       against the Hifter regime on Libyan soil.

WHEREFORE, Plaintiffs hereby request that the Court, based on the Declaratory Judgement Act

28 U.S.C. § 2201, declare that Defendant Hifter is a war criminal and enter judgment against

Defendant Hifter in the sum of $1 billion.

                                SECOND CAUSE OF ACTION

UNIDENTIFIED SENIOR UAE OFFICIALS HAVE CONSPIRED WITH DEFENDANTS
    HIFTER, NAYED, AL-WERFALLI AND AIR FORCE CHIEF GEROUSHI TO
 INITIATE A CAMPAIGN OF TERROR ON LIBYAN SOIL, INCLUDING TORTURE
       AND EXTRAJUDICIAL KILLINGS WHICH VIOLATES NUMEROUS
                    INTERNATIONAL CONVENTIONS

   95. Plaintiffs hereby repeat and re-allege paragraphs 1 through 94 as if fully recited herein.

   96. As has been alleged in various causes of action listed herein, Defendants Hifter and Al-

       Werfalli engaged in arms trafficking, intentional infliction of emotional distress, inhumane

       acts against a civilian population, and the arrest and torture of civilians in an effort to rid

       Libya of all Libyans who opposed their agenda. Based upon that pattern of extensive

       criminal activity on Libyan soil, both Defendants Hifter and Al-Werfalli have violated a

       number of international conventions.

   97. Defendants Hifter and Al-Werfalli, Nayed and Geroushi and their Libyan National Army

       could not a have accomplished these horrible feats without the extensive encouragement,




                                                 29
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 30 of 46



   support and financial backing of the UAE government (or of officials in the UAE

   government).

98. The UAE has been a strong supporter of Defendant Hifter and Defendant Geroushi. It had

   provided financial, military and political support to Operation Dignity and its soldiers. The

   UAE had held various meetings to support and ensure that Defendant Hifter would secure

   a position in the decision-making process in a future Libya. Accomplishing such target,

   Defendant Hifter will serve the interest of the UAE in Libya and the region of North Africa.

99. The UAE government made numerous public statements concerning Libya, including

   supporting the UN initiative and the UN resolution barring arms trafficking. At no time did

   the UAE leadership approve of arms trafficking, extrajudicial killings, torture, or

   frustrating the UN initiative. But at the same time, these officials were working with

   Hifter’s senior colleagues to destabilize the UN-backed government and spread a campaign

   of terror in Libya. Since these officials were acting outside the scope of their employment,

   they can be named herein in their individual capacity.

100. At all relevant times herein, these officials were tasked with monitoring the activities

   going on in Libya for good reason, i.e. what happens in Libya affects the entire Gulf region

   including the UAE. Instead of monitoring the situation in Libya, these officials: (a) lined

   up mercenaries to enter Libya and frustrate UN objectives; (b) paid for the introduction of

   drones; (c) coordinated LNA activities re commission of extrajudicial killings and torture;

   and (d) facilitated arms trafficking to further destabilize the nascent UN-backed

   government. These officials were pursuing their own personal agenda, i.e., taking cash

   bribes.




                                            30
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 31 of 46



101. The UAE involvement in Libya is not conducted by individuals or private companies. It

   is conducted by the top UAE government officials as it was admitted by high ranking

   officials of the UAE Ministry of Foreign Affairs that “the Libya file is being managed at

   the level higher than MOFA” (i.e. head of state level).

102. This admission was published by UN Panel of Experts in a series of leaked emails in the

   2016 report on Libya by United Nations Security Council. In “Annex 30 Leaked UAE

   emails, Email Chain apparently leaked from the UAE Ministry of Foreign Affairs” the

   emails discuss the Ministry of Foreign Affairs acknowledgement that the UAE has violated

   the UNSC Resolution 1970 (2011). Further, the email chain has detailed the order to

   institute a cover-up to the UN Panel of Experts.

103. The August 3, 2015 email chain demonstrates the acknowledgment that the UAE has

   violated UNSC 1970 (2011) and that violation is ongoing: “The fact of the matter is that

   the UAE violated the Security Council and continues to do so.” Further, the orders of the

   decision makers at “a very high level” in the UAE to MoFA are intended to be deceptive

   “to provide a cover to lessen the damage as much as possible” to the UN Panel of Experts.

   From Permanent Mission of the UAE to the United Nations between Ahmed (redacted)

   @mofa.gov.ae to Iana Nusseibeh (redacted) @mofa.gov.ae under the “Subject: FWD:

   Communications from the Libya Panel of Experts”.


                  “Dear Iana, I think we should be slightly careful in replying to the
                  Libya Panel. The fact of the matter is that the UAE violated the
                  Security Council and continues to do so. After speaking with a
                  number of people both in and outside of the MoFA, the Libya file
                  is being managed at a level higher than MoFA (ie head of state
                  level).
                  By replying to the panel directly, we indicated that we have
                  acknowledged that we received the letter, and since we will not
                  have a response that would indicated that we are deliberately


                                           31
             Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 32 of 46



                             ignoring the request. The correspondence for the Libya Panel in
                             particular needs to be carefully managed. I believe that the Libya
                             Panel is looking for as much evidence against the UAE to mention
                             in the report.
                             When the panel visited the UAE 2 years ago and met with mahash’s
                             Deputy in MOFA to obtain information on Libya, upon returning
                             to new York, the clearly mentioned that the UAE provided them
                             with information that proves that we violated the Security Council
                             resolution. Recall Laura and I wrote a paper for AMG, specifically
                             on how to deal with the Libya sanctions experts.
                             On the paper which we wrote talks about how we should carefully
                             manage our engagement with the Libya Panel and should be
                             careful with which information to provide them since most of the
                             information is currently not in our favour…
                             …If we are to do this in the “right way” the (UN way), we are
                             supposed to send a request letter to the Security Council, asking
                             for approval each time we send a shipment to Libya. This of course
                             will expose how deeply we are involved in Libya. And will also
                             hinder our interests in Libya…Hope this email explains the
                             dynamics of the Libya situation. I have forwarded the request
                             again to the UAE and I expect the same response which was: the
                             situation is being managed at a very high level and we should try
                             to provide a cover to lessen the damage as much as possible.”

       104. The fact that UAE “head of state level” was personally involved in providing assistance

            to Defendant Hifter’s Operation Dignity, even with the UNSC Resolution 1970 (2011) in

            place, was confirmed by the President of the Libyan parliament known as the House of

            Representatives. President Aqilah Saleh confirmed “'brotherly' support given by the UAE

            to Haftar's forces in 2014” in a video interview aired on a Libyan TV channel and published

            in Middle East Eye and that the head of state level personally assisted Defendant Hifter11.

            “Literally, Sheikh Muhammad bin Zayed said in the first meeting: 'What is ours is yours'.




11
     See “UAE provided military aid for Haftar, says Libyan politician,” Middle East Eye, April 27, 2017.


                                                           32
              Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 33 of 46



             He meant to say our wealth is your wealth. They did not spare an effort in supporting us

             despite the pressure."12

       105. The UAE government illegally provided supplies and equipment to Hifter and Al-

             Werfalli’s military forces, including attack helicopters, fixed-wing aircrafts, armored

             personnel carriers, and other armed and non-armored vehicles.

       106. The helicopters used in the campaign were traced to Belarus, and Belarus confirmed that

             the Mi-24ps helicopter had been transferred to the UAE in 2014, as part of a delivery of

             four Mi-24ps. Belarus had issued an end-user certificate and registered the transfer in the

             United Nations Register of Conventional Arms of 2015. Belarus never received a request

             by the UAE for the authorization of re-export of helicopters. The UAE has failed to provide

             further details on the transfer of attack helicopters.

       107. Defendant Hifter, with the aid of UAE airpower, intentionally targeted medical facilities,

             medical personnel and medical transportation. In a press release issued October 25, 2019,

             the UNSML announced “the United Nations has documented at least 68 attacks on health

             workers and health facilities in 2019, as of October 25.”

       108. Drones provided by UAE officials discussed herein and ordered by Defendant Hifter and

             operated by Defendant UAE, attacked two ambulances belonging to Az-Zawiyah Field

             Hospital near the airport road in Tripoli killing one paramedic, Plaintiff Bin Salih, while

             wounding three others. The attack occurred on May 23, 2019.

       109. On July 27, 2019, the Defendants conducted another drone attack on Az-Zawiyah Field

             Hospital building near the airport road in Tripoli, killing two physicians and three




12
     Ibid.


                                                       33
        Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 34 of 46



      paramedics, Plaintiffs Aboulqaed, Muath Nasrat, Aws Nasrat, Abdulsalam, while

      wounding eight other individuals, including Plaintiff Alakhdar.

110. The acts of the Defendants Hifter, Al-Werfalli, Nayed, Geroushi, and the UAE directly

      and proximately caused the extrajudicial killing of Plaintiffs Aboulqaed, Aws Nasrat,

      Muath Nasrat, Abdulsalam, Bin Salih, and attempted killing of Plaintiff Alkhdar when they

      orchestrated the attack on two field hospitals on July 27, 2019 using drones provided by

      UAE.

111. Photographic evidence shows that the LNA received an AT-802i fixed-wing aircraft from

      the UAE, which was purchased from the U.S.-based company, Iomax USA Inc.

112. Defendant UAE provided armed vehicles to the LNA in Tubruq in 2017, consisting of 98

      armed personnel carriers and 549 armed and non-armed vehicles. The UAE shipped these

      aircrafts and vehicles on a Saudi, state-owned vessel, Bahri Abha, which left from the Jebel

      Ali port in the UAE and docked in Tubruq, Libya on April 17, 2019. Saudi Arabia

      confirmed the UAE’s shipment to Tubruq.

113. According to Jane’s 360, Defendant Hifter’s forces are in possession of Raytheon Javelin

      anti-tank missiles. Despite France’s claim of ownership of the Javelins recovered from

      Defendant Hifter’s retreating battle line, Jane’s 360 reporting confirms that the Javelin’s

      ownership is not France because the Javelin’s production lot numbers make it easy to track,

      which confirms that the recipient was the UAE.

               “The Javelin containers were marked with a contract number (W31P4Q-
               04-C-0136) that covered a July 2008 order for USD103 million worth of
               Javelin missiles, launchers, and support equipment for the UAE and
               Oman. The only other deliveries covered by that contract appear to have
               gone to the US military. The containers also had production lot numbers
               that should make it easy to track the recipients.”13

13
     See “UAE distances itself from munitions found in Libya,” Jane’s, July 3, 2019.



                                                     34
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 35 of 46




114. According to BBC, officials are working to confirm that a UAE fighter jets launched the

   missile strike on a migrant detention center in July 2019, which killed 53 migrants and

   injured 130.

115. According to Amnesty International, the LNA uses Chinese-manufactured drones

   operated by the United Arab Emirates (UAE). The deployment and use of these weapons

   constitute a violation of a UN arms embargo, in UNSC Resolution 1970 which has been in

   place since 2011, and all states should abide by their obligations and enforce the sanction.

116. As this Court is probably aware, there are numerous statutes, domestic and international,

   that explain the concept of war crimes. One concept that Americans hold near and dear is

   the “Law of Nations” doctrine which appears in the U.S. Constitution. That is the only

   International Convention that appears in the Constitution. All of the criminal activities

   engaged in by Defendants Hifter, Air Force Chief Geroushi, Nayed and Al-Werfalli, with

   the encouragement and support of UAE officials, herein have violated the Law of Nations

   clause directly or indirectly.

117. Inhumane acts are further defined as actions of a character similar to murder,

   extermination, enslavement, deportation, imprisonment, torture, sexual violence,

   persecution against any identifiable group, or enforced disappearance. Defendant Hifter’s,

   Geroushi’s and Al-Werfalli’s forces engage in these inhumane acts daily in Libya,

   frequently using assets acquired from the UAE officials discussed herein. See U.S.

   Department of State, Bureau of Democracy, Human Rights and Labor, “Libya Human

   Rights Report 2018” (2018).




                                           35
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 36 of 46



118. These inhumane incidents have been made possible in part because of the UAE

   government officials’ role in the campaign of terror launched by Defendants Hifter,

   Geroushi, Nayed and Al-Werfalli.

119. As referenced in the heading of this cause of action, there are UAE officials that are yet

   to be identified who conspired with Defendants Hifter, Geroushi, Nayed and Al-Werfalli

   to initiate this campaign of extrajudicial killings and torture. The evidence of these UAE

   officials’ intentional and malicious actions against the Libyan people is extensive.

       a. The UAE had held various meetings to support and ensure that Defendant Hifter

           would secure a position in the decision-making process in future Libya.

           Accomplishing such target, Defendant Hifter will serve the interest of the UAE in

           Libya and the region of North Africa.

       b. Defendant Geroushi has admitted, in a televised interview, that his forces received

           military aid from foreign states such as the UAE and Egypt. The admissions by

           Defendant Geroushi constitute violations of the Security Council Resolution (1970)

           and war crimes.

       c. In its Final Report for year 2015, the UNSC Panel of Experts on Libya mentioned

           that it obtained information regarding the illicit export of firearms produced in the

           United Arab Emirates to Libya in 2013, without informing the Security Council

           Committee concerning Libya. “Following a request for information, the United

           Arab Emirates provided the Panel with copies of relevant documentation, proving

           that the violation took place.”

       d. In its Final Report for year 2016, the UNSC Panel of Experts on Libya mentioned

           that transfers and potential transfers of materiel originated from the UAE.




                                             36
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 37 of 46



       e. In its Final Report for year 2017, the UNSC Panel of Experts on Libya cites a report

           by IHS Jane’s Defense Weekly stating that the UAE operates an airbase in Libya.

       f. The 2019 Final issued by the UNSC Panel of Experts on Libya show how the UAE

           refused to cooperate with the said Panel and answer its inquiry regarding the arms

           embargo on Libya. The Panel sent ten letters requesting information and received

           two replies in return.

       g. UAE officials engaged in various conduct to aid and abet Defendants Hifter,

           Geroushi, Nayed and Al-Werfalli in their campaign of terror. They intentionally

           disregarded the 1970 (2011) UN Resolution calling for a ban of any and all arms

           shipments into Libya. They provided air cover for forces controlled by Defendants

           Hifter, Geroushi, Nayed and Al-Werfalli.

       h. They allowed Hifter, Geroushi and Al-Werfalli’s military forces to use various

           military facilities in Tubruq. They assisted Hifter, Geroushi and Al-Werfalli by

           informing the military forces under their control of the exact location of any and all

           medical facilities located in Libya.

120. In summary, the reports submitted by the UNSC Panel of Experts on Libya show clearly

   that the UAE had violated the arms embargo on Libya and provided armored vehicles,

   drones, and aircraft. The UAE also operated an airbase providing technical support. All

   military equipment supplied by the UAE in violation of the UNSC Resolution 1970

   imposing arms embargo were given to the LNA headed by Defendant Hifter.

121. At all relevant times, these officials knew what the consequence would be for sharing this

   sensitive information with Defendants Hifter’s, Geroushi’s, Nayed’s and Al-Werfalli’s

   military forces, i.e. innocent civilians (medical professionals) would be slaughtered. They




                                            37
            Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 38 of 46



          also supplied these military forces with sophisticated drones which were used in the attack

          on the medical facility that is described in the section “Common Allegations.” They also

          supplied Defendants Hifter and Al-Werfalli with the local currency necessary to pay the

          salaries of soldiers working in Libya to destroy villages, hospitals, schools, cities and

          commit other acts in furtherance of the campaign of terror initiated by Defendants Hifter,

          Geroushi, Nayed and Al-Werfalli.

      122. In addition, according “western diplomat” interviewed in a July 19, 2017 Reuters report,

          the UAE was highlighted as one of countries that provide the money for bribes given to

          Eastern tribes to secure loyalty to Defendant Hifter’s Operation Dignity. Reuters noted

          “Progress was achieved largely by winning over local tribes and armed groups – a

          technique Haftar is said to be seeking to emulate further west. A similar process is going

          on in Tripolitania on the coast, a really intense series of conversations,” said one Western

          diplomat, speaking on condition of anonymity and referring to the capital and surrounding

          region. He explained, “The intent is absolutely there, but he’s trying to gauge when it’s

          possible.”14

      123. The western diplomat noted the intent was to replicate the same system of bribes to

          Western tribes to advance Defendant Hifter’s move westward to take Tripoli.

                 “Winning Tripoli may depend on access to funding to gain backing from
                 the capital’s fickle armed groups, some of which fiercely oppose Haftar.
                 “There is recognition that he needs a lot more money,” said the Western
                 diplomat. “He’s looking for a chunk of cash for securing loyalties in
                 Tripoli.” That in turn may depend on foreign support, which Haftar has
                 so far received primarily from Egypt and the United Arab Emirates. More
                 recently, he has developed closer ties with Russia.”15




14
     See “After long Benghazi campaign, Libyan commander eyes capital,” Reuters, July 19, 2017.
15
     See “After long Benghazi campaign, Libyan commander eyes capital,” Reuters, July 19, 2017.


                                                        38
             Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 39 of 46



       124. Confirmation that the UAE has funded the bribes to Libyan tribes is written in an April

           6, 2019 memo from a Wagner Group affiliated fund. This memo on securing loyalties of

           western tribes was written two days after the commencement of Defendant Hifter’s April

           4, 2019 campaign. According to the Daily Beast report, the Wagner Group published

           internal memos titled “Briefing on the situation in Libya as of 06/04/2019, 9:00. The

           memos stated, “This document was written by Pyotr Bychkov, an employee of the

           Prigozhin-linked Fund for the Defense of National Values, on April 6, 2019.”16 Pyotr

           Bychkov (of Prigozhin-linked Fund for the Defense of National Values) stated that

           Defendant Hifter consolidated territory by bribing tribal leaders and officials using a total

           of around $150 million provided by the UAE.

                      “Before the operation to assault Tripoli, during the so-called “cleansing
                      terrorists from the south of Libya,” the LNA had engaged in no real
                      clashes, while issues of controlling territory had been decided by means
                      of extortion and buying the loyalty of tribal leaders and local officials
                      using funds provided by the UAE. According to expert data, around $150
                      million was doled out for these purposes, not considering the upkeep of
                      the army and other rolling costs.”17


       125. Leaked documents that were published on letterhead of the Embassy of the UAE

           Khartoum (Sudan) show that the movements of Sudanese mercenaries to Libya were with

           the assistance of the UAE. Translation:

                    “Al Jazeera Net has obtained special documents and information that
                    reveal the UAE's use of the Sudanese airspace to transport hundreds of
                    mercenaries - who were recruited by Muhammad Hamdan Daglo
                    (Hemedti), Vice-Chairman of the Military Council in Sudan, from the
                    Arab tribes in Darfur and some neighboring African countries, to Libya
                    and Yemen via Eritrea. She also obtained other special information that
                    reveals the nature of the recruitment of Hemedti (the commander of the


16
     See “Possible motives for K. Haftar’s visit to Russia,’ The Interpreter, September 12, 2019.
17
     Ibid.



                                                            39
          Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 40 of 46



                Rapid Support Forces) hundreds of mercenaries for the Emirates from
                the Arab tribes in Darfur.”18

     126. According to The Global and Mail reporting, Vice-Chairman of the Military Council in

        Sudan’s FARA-registered lobbyist, Ari Ben-Menashe “acknowledged that Sudan may have

        sent troops to Libya. ‘The Sudanese had troops that were pulled out of Yemen, and possibly

        some of these troops were sent by the (United Arab Emirates) to Libya,’ he said.”

                The Global and Mail article quoted the UN Panel of experts referring to
                Hemedti’s mercenaries: “The UN panel of experts, however, cites
                several sources confirming that about 1,000 Sudanese RSF troops were
                deployed to Libya by their commander, Gen. Dagalo, on July 25. “The
                initial plan was that the Sudanese troops would guard critical national
                infrastructure, thereby freeing up HAF troops (Mr. Haftar’s forces) for
                offensive operations,” the report said. It said the Sudanese authorities
                and Gen. Dagalo are both violating the UN arms embargo of Libya.”19

     127. It is evident that the UAE went beyond its own borders by supplying arms to Defendant

        Hifter and attacking civilian targets in Libya which affected Libyan territorial sovereignty.

        Attacking medical facilities and medical personnel is contrary to international law and

        constitutes war crimes.

     128. Immunity from lawsuits should not be a defense for the UAE when it, knowingly and

        intentionally encouraged and made it possible for Defendants Hifter, Geroushi, Nayed, and

        Al-Werfalli to commit extrajudicial killings and other serious international crimes in

        violation of the Laws of Nations clause in the U.S. Constitution.




18
   See “Emirati military aircraft using Sudan’s airports and Hamidati recruiting mercenaries for Abu Dhabi,” Al
Jazeera, July 24, 2019.
19
   See “UN probing Montreal lobbying firm’s possible role in Sudanese troop deployment in Libya,” The Globe and
Mail, December 15, 2019.




                                                      40
         Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 41 of 46



   129. The UAE had acted in violation of international law by disregarding Libya’s sovereignty

       at time of peace since there was no war between Libya and the UAE. For example, it

       committed crimes against peace, which violates Principle VI of the Nuremburg Principles.

   130. The UAE should not benefit from immunity in respect to acts causing death and personal

       injury in Libya, especially if such acts are in violation of international law.

   131. The Plaintiffs listed herein in the “Parties” section constitute only a small fraction of the

       Libyan civilian population that has been victimized by the campaign of terror described

       herein. They are, in effect, a representative sample.

WHEREFORE, Plaintiffs request a reward of $1 billion against Defendants UAE officials,

Defendant Hifter, Defendant Al-Werfalli, Defendant Nayed, and Defendant Geroushi for

initiating, supporting and maintaining a campaign of terror, including extrajudicial killings and

torture as described herein and as referenced in other causes of action. This behavior is of such an

egregious nature and violates numerous international conventions that this Court should consider

an award of punitive damages so that Defendant UAE officials are punished accordingly for

depriving innocent civilians of fundamental human rights laid out in the Universal Declaration of

Human Rights.


                                 THIRD CAUSE OF ACTION

                  EXTRAJUDICIAL KILLINGS OF LIBYAN CIVILIANS

   132. Plaintiffs hereby repeat and re-allege and incorporate by reference the allegations set forth

       in proceeding paragraphs 1 through 131.

   133. As detailed herein, there are numerous classes of Libyan nationals who have been

       victimized by extra-judicial killings, sanctioned, authorized, sponsored, or financed by

       Defendant Hifter and his lieutenant Al-Werfalli. Those classes include, but are not limited



                                                 41
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 42 of 46



   to: (a) the four doctors murdered during airstrike on the medical facility; (b) the victims of

   Benghazi; (c) the 900 Libyan individuals murdered in siege of Tripoli; and (d) the victims

   murdered in the seven incidents videos cited by the ICJ.

134. There are a number of medical personnel who have been murdered by the Defendants

   named herein, including Dr. Fathi Salim Mawloud Aboulqaed. The Defendants have either

   engaged in covert activity to murder these individuals or have aided and abetted in the

   murder of these individuals by assisting the war criminals responsible wherefore.

135. The murder of Dr. Fathi Salim Mawloud Aboulqaed constitutes an “extrajudicial killing.”

   Moreover, that extrajudicial killing and the others described herein constitute a violation

   of the Fourth Geneva Convention, the Law of Nations clause in the U.S. Constitution,

   President Lincoln’s 1863 Lieber code (the first war crimes statute) and has been

   condemned by the U.S. State Department on numerous occasions.

136. The extrajudicial killings described in the first cause of action also include the murder of

   Aws Khayri Alfaytouri Nasrat, Muath Misbah Abdullah Nasrat, Mohammed Salahedin Ali

   Abdulsalam, and Abraheem Ali Alhadi Bin Salih, which were inflicted deliberately and

   intentionally for purposes that include, inter alia, punishing and intimidating medical

   personnel from performing their work and providing medical assistance to the members of

   the military unit who were striving to protect them.

137. Defendants Hifter, Geroushi, Nayed, Al-Werfalli and various UAE officials, whose names

   will be identified through discovery herein, directly and proximately caused the

   extrajudicial killings of these Plaintiffs and caused their families immense pain and

   suffering.




                                             42
        Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 43 of 46



   138. Under Libyan law, Plaintiff Salem Maulud Aboulqaed is heir at law of his son Dr. Fathi

       Salim Mawloud Aboulqaed and is entitled to any awarded damages made herein. Since the

       Defendants acts were deliberate willful, wanton, malicious, oppressive and reckless, they

       should be punished by an award of punitive damages in the amount to be determined by

       this Court after the close of evidence herein.

   139. In a video, during a meeting with his subordinates, Defendant Hifter ordered his troops

       not to take any prisoner by saying “Never mind consideration of bringing a prisoner here.

       There is no prison here. The field is the field, end of the story.” In another video, Defendant

       Hifter calls for continuation of the siege of the City of Derna, with a population of over

       100,000. The siege lasted for three years and ended with an invasion and destruction of the

       center of the city in May 2018.

   140. In the video mentioned above, Defendant Hifter calls upon his soldiers not to allow

       civilians to leave the city to seek medical treatment or students to join other educational

       institution outside the city. The full transcript of the video states:

              “The issue of the blockade, my brothers, is not a joke; when we say a
              blockade, it means a blockade, (inaudible), or say things which are
              messed up, or he is incapable of doing so and so. This is not acceptable
              to us, then someone answers him back saying a blockade is a
              blockade. None of that. None of that. The blockade means choking (or
              strangling). There is no medicine, there is no medical care, or I don’t
              know what, no petrol, no (cooking) oil. These issues, my brothers, we talk
              about them clearly. We have shut down everything until we get to a point
              where there is no longer a solution at all”.

WHEREFORE, Plaintiffs named herein hereby request that the Court enter judgement against

each Defendant named herein in the sum of $1 billion.

                                FOURTH CAUSE OF ACTION

   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS BY DEFENDANTS
   HIFTER, GEROUSHI, NAYED, AL-WERFALLI AND OFFICIALS OF THE UAE



                                                 43
     Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 44 of 46




141. Plaintiffs hereby repeat and re-allege paragraphs 1 through 140 as fully recited herein.

142. Under the laws of the District of Columbia, intentional infliction of emotional distress

   (IIED) consists of “(1) ‘extreme and outrageous' conduct on the part of the defendant which

   (2) intentionally or recklessly (3) causes the plaintiff ‘severe emotional distress.’” Sere v.

   Group Hospitalization, Inc., 443 A.2d at 37 (D.D.C. 1982) (citations omitted). Intent or

   recklessness can be inferred from the outrageousness of the acts. Id.; Anderson v.

   Prease, 445 A.2d 612, 613 (D.C.1982).

143. The Restatement (Second) of Torts recites that conduct which otherwise may seem

   “reasonable” becomes tortious “when directed at an individual known to be particularly

   susceptible to infliction of emotional distress.” Restatement § 46, Comment F, Illustrations

   9-11 (1965); Boyle, 392 N.E. at 1056.

144. Generally, a case of intentional infliction of emotional distress is made out only if “the

   recitation of the facts to an average member of the community would arouse his resentment

   against the actor, and lead him to exclaim, ‘Outrageous!’” Restatement, supra, § 46

   comment d. Homan v. Goyal, 711 A.2d 812, 818 (D.C. App. 1998), amended, 720 A.2d

   1152 (D.C. App. 1998).

145. The U.S. District Court for the District of Columbia held that families of victims of

   terrorism can properly plead claims for Intentional Infliction of Emotional Distress. In a

   case involving the family members of victims of the Khobar Towers bombing in 1966, the

   court declared : "[T]o collect for intentional infliction of emotional distress in cases such

   as this one, the plaintiff need not be present at the place of outrageous conduct, but must

   be a member of the victim's immediate family…Furthermore…the Court, consistent with




                                            44
             Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 45 of 46



           the above-quoted reasoning in Salazar20, here extends the suspension of the presence

           requirement to terrorism exception cases generally.” Estate of Heiser v. Islamic Republic

           of Iran, 659 F. Supp. 2d 20 (D.D.C. 2009)

       146. As is specifically detailed in the Complaint, Defendants Hifter, Geroushi, Nayed, Al-

           Werfalli and the officials of the UAE have placed the Plaintiffs and their families in

           extreme emotional distress.

       147. Plaintiffs are medical personnel, working at field hospital or in ambulances enroute to

           field hospitals. As this Court knows, under the Geneva Convention and other established

           modern rules of warfare, hospitals, ambulances and aid stations in war zones and

           everywhere else are considered non-combatant areas.

       148. In the twisted interest of their own personal criminal motives, the Defendants

           deliberately, recklessly, and negligently ignored international norms which declare

           hospitals and medical facilities to be sacrosanct and protected from attack. As such, the

           Defendants herein, deliberately, negligently, and intentionally used their forces to attack

           the medical facilities, causing the death and serious injury of the Plaintiffs in this case—

           and dozens of others.

       149. They did this knowing, not only that those inside the facilities, and ambulances, would be

           violently killed, but that their families would be emotionally scarred for life.

       150. The result of the attacks and the murders of these Samaritan rescue medical personnel was

           the notification every family member dreads—that a loved one has been killed or seriously

           wounded. This was particularly impactful in the case of these Plaintiffs, all of whom are

           dedicated, non-combatant, medical professionals. The families understood the non-



20
     See Salazar v. Republic of Iran, 370 F. Supp. 2d 105 (D.D.C. 2005)


                                                          45
         Case 1:20-cv-00298-CKK Document 1 Filed 02/06/20 Page 46 of 46



       combatant nature of the medical facilities and never expected to learn that their loved ones

       were in any danger.

   151. Based upon the allegations herein, the Plaintiffs have suffered severe emotional distress

       at the hands of the Defendants Hifter, Geroushi, Nayed, and Al-Werfalli and the officials

       of the UAE and their agents.

WHEREFORE, Plaintiffs ask this Court to enter an award in the amount of $1 billion in damages

against all Defendants for Intentional Infliction of Emotional Distress.



/s/ Martin F. McMahon
Martin F. McMahon, Esquire
Martin McMahon & Associates
1717 K St. NW, Suite 900
Washington D.C. 20006
202-862-4343
Counsel for Plaintiffs.




                                                46
